Citation Nr: 0934654	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the right knee with 
history of chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral plantar fasciitis.

3.  Entitlement to an initial rating higher than 30 percent 
disabling for a depressive disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991, plus had 4 months 22 days of prior unverified active 
service.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the RO that, in 
pertinent part, denied an award of TDIU benefits; from a July 
2005 decision of the RO that denied an increased disability 
rating for the Veteran's right knee disability; and from an 
August 2008 decision of the RO that denied an increased 
disability rating in excess of 10 percent for bilateral 
plantar fasciitis and denied an initial increased disability 
rating in excess of 30 percent for the Veteran's depressive 
disorder.  The Veteran timely appealed.  

The Veteran failed to appear at a hearing before a Veterans 
Law Judge in Washington, D.C., that was scheduled for August 
2009.  

The issues of an increased initial rating for a depressive 
disorder, currently evaluated as 30 percent disabling, and 
for an award of TDIU benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the right knee with 
history of chondromalacia is manifested by painful motion, 
degenerative changes, tenderness, slight varus deformity, and 
limitation of flexion to no less than 38 degrees with 
consideration of functional loss due to pain; but without 
limitation of extension, instability, or subluxation.

2.  The Veteran's bilateral plantar fasciitis is manifested 
by pain on manipulation and use of the feet with prolonged 
standing and walking, but marked pronation, characteristic 
callosities, and moderately severe foot injuries are not 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the right knee with 
history of chondromalacia are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic 
Code 5260 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral plantar fasciitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through May 2005, March 2006, February 2008, and July 2008 
letters, the RO notified the Veteran of elements of an 
increased rating claim and the evidence needed to establish 
each element.  These documents served to provide notice of 
the information and evidence needed to substantiate the 
claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 and July 2008 letters, the RO specifically 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  However, the Veteran was provided 
with correspondence regarding what was needed to support his 
claims in May 2005.  Specifically, he was told to submit 
evidence of physical and clinical findings, results of 
laboratory tests, and individual statements from those with 
knowledge and/or personal observations who could describe the 
manner in which his disabilities had worsened.  The December 
2005 and January 2009 SOC's also listed each applicable 
diagnostic code and disability rating for impaired knees and 
feet.  In various statements of record, the Veteran described 
the effects of his service-connected disabilities.  Also, he 
has been represented by a state veterans' affairs board 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the Veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claims.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Traumatic Arthritis of the Right Knee with History of 
Chondromalacia

Service connection has been established for chondromalacia 
patella of the right knee, effective November 1994.

Effective May 2005, the RO assigned a 20 percent disability 
rating for the right knee disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, pertaining to traumatic 
arthritis.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  The normal 
ranges of motion of the knee are zero degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004). 

On VA examination in June 2005, the Veteran reported pain 
throughout all ranges of motion of the right knee.  There was 
full extension; flexion was limited to 38 degrees.  There was 
no instability of the right knee.  X-rays revealed 
degenerative changes.  The examiner could not estimate 
additional functional loss in a flare-up without undue 
speculation, and noted some anatomically inconsistent 
findings in this examination.

MRI scans of the Veteran's right knee in May 2006 suggested a 
torn medial meniscus.

The Veteran underwent a VA examination in April 2008.  He 
reported no flare-ups of joint disease in the right knee.  
The Veteran reported having no surgery on his right knee, but 
that he did receive treatment for osteoarthritis with 
cortisone shots.  On examination, there was no ligamentous 
instability.  Range of motion of the right knee was to 130 
degrees on flexion, and to zero degrees on extension.  There 
was very mild subpatellar crepitus.  Repetitive motion did 
not change anything.  There was slight medial joint line 
tenderness on the right, as well as slight varus deformity.  
X-rays revealed a little narrowing with spurring of the 
medial compartment.  The diagnosis was mild osteoarthritis in 
the right knee.  In this regard, the examiner commented that 
the Veteran had mild impairment.  The examiner also noted 
that the Veteran could have further limited motion during a 
flare-up.

Regarding instability, no examiner found any instability of 
the right knee.  Nor is there any evidence of limited 
extension of the Veteran's right knee.

VA examinations revealed limitation of flexion with painful 
motion to 38 degrees in 2005 and to 130 degrees in 2008.

Regarding flare-ups, the Veteran reported none that involved 
his right knee with daily activities.

The Board notes that, in this case, the Veteran recently 
underwent cortisone injections into his right knee to help 
relieve pain.  MRI scans of the right knee and X-rays 
revealed degenerative changes and a possible tear.  Even with 
consideration of functional factors and painful motion, there 
is no indication that the Veteran has limitation of flexion 
that meets or approximates the criteria for a disability 
rating in excess of 20 percent.  His most recent limitation 
of motion is equivalent to nearly full flexion.  This 
limitation does not meet the criteria for an increased 
disability rating under Diagnostic Code 5260.  The June 2005 
examiner also noted that some findings of that examination 
were anatomically inconsistent.  The overall evidence 
supports a conclusion that the Veteran does not have 
additional limitation of motion due to functional factors 
that would warrant an increased rating.

The Veteran has been reportedly able to achieve a normal 
range of extension, that is, extension to 0 degrees.  
Accordingly, a separate rating for limitation of right knee 
extension is not warranted, even with consideration of 
functional factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the Veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet.App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (1996); see 
also Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  Here, 
there is insufficient objective medical evidence of atrophy, 
deformity, or weakness to support an increased rating.

While the Veteran has reported using a cane at home on 
occasion, there have been no objective findings of 
instability or subluxation on any VA examinations or in 
treatment records.  Accordingly, an increased disability 
rating or a separate rating under Diagnostic Code 5257 for 
instability or subluxation of the right knee is not 
warranted.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 20 percent 
for traumatic arthritis of the right knee with history of 
chondromalacia.  38 C.F.R. §§ 4.7, 4.21.

B.  Bilateral Plantar Fasciitis

Service connection has been established for bilateral plantar 
fasciitis, effective November 1994.

The RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5279, pertaining to 
metatarsalgia.

Metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral, warrants a maximum 10 percent rating.  38 C.F.R. § 
4.71a, Code 5279.  Metatarsalgia is a "cramping burning pain 
below and between the metatarsal bones where they join the 
toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) 
(citing WEBSTER'S MEDICAL DESK DICTIONARY 430 (1986)).

Alternatively, the Veteran's bilateral plantar fasciitis can 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
pertaining to acquired flatfoot; or under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, pertaining to other foot injuries.

Pursuant to Diagnostic Code 5276, a 0 percent 
(noncompensable) rating is warranted for mild pes planus, 
manifested by symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.
  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Pursuant to Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation. A 20 percent rating 
requires moderately severe residuals. Severe residuals of 
foot injuries warrant a 30 percent evaluation. A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278.

The report of a May 2003 VA examination includes a diagnosis 
of bilateral plantar fasciitis with weakened arch support.

The Veteran underwent a VA examination in April 2008.  He 
reported developing pain in both feet in the 1980's, which 
was initially treated with cream and salves.  He also had 
some corrective shoes, which helped, but he could no longer 
wear the shoes because of his knee condition.  The Veteran 
described pain in his feet when walking, and when first 
getting up in the morning.  Examination of the Veteran's feet 
revealed no deformity.  There was no evidence of painful 
motion, edema, instability, or weakness.  There was no gait 
abnormality.  There was no callosities breakdown or unusual 
shoe wear, and no skin or vascular changes.  There was 
tenderness of the plantar fascia on the heel and distal 
medial plantar on both feet.  X-rays were normal.  The 
diagnosis was bilateral plantar fasciitis, mild.
  
In this case, as noted in the most recent VA examination 
report, the evidence shows that the bilateral plantar 
fasciitis has been manifested by complaints of pain with 
prolonged walking.  These symptoms meet the criteria for no 
more than the currently assigned 10 percent disability rating 
either under 38 C.F.R. § 4.71a, Diagnostic Code 5279 or 
Diagnostic Code 5276, on the basis of pain on manipulation 
and use of the feet.

Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the Veteran's statements to the 
effect that he has functional impairment in both feet from 
pain that interferes with his ability to stand and walk.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

There is no indication that the Veteran's bilateral plantar 
fasciitis constitutes severe or pronounced plantar fasciitis, 
or a moderately severe foot injury, to warrant a disability 
rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21.  
Marked deformity, characteristic callosities, or extreme 
tenderness of the plantar surfaces have not been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).





C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased disability evaluation for the Veteran's 
traumatic arthritis of the right knee with history of 
chondromalacia is denied.

An increased disability evaluation for the Veteran's 
bilateral plantar fasciitis is denied.


REMAND

Depressive Disorder 

The Veteran contends that his service-connected depressive 
disorder is more severe than currently rated.  Consequently, 
he maintains that an initial disability rating greater than 
the currently assigned 30 percent evaluation is warranted.

In March 2008, the Veteran was afforded a VA examination to 
evaluate the severity of his depressive disorder.  The 
Veteran reported feelings of depression for several years, 
which had worsened because the Veteran was unable to work.  
The severity of depression was moderate.  The examiner found 
that the Veteran's current symptoms had a moderate impact on 
his social and industrial functioning.  In May 2008, the 
Veteran presented for VA treatment with complaints of 
worsened depressive symptoms, some isolation, and periods of 
irritability.  In July 2008, the Veteran's former employer 
indicated that the Veteran was let go from employment because 
any little thing someone said to him would upset him; the 
Veteran was told to seek medical help.  Correspondence 
submitted by the Veteran in September 2008 indicates that he 
had not denied having symptoms of hallucinations or 
delusions, and also described a greater level of disability 
resulting in occupational impairment as well.  Also, in 
written statement dated in March 2009, the Veteran's 
representative asserted that the psychiatric impairment was 
worse than when the disorder was initially rated.  

A Veteran is entitled to a new VA examination when evidence 
indicates that the condition has worsened since the last 
evaluation.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

TDIU Benefits

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  Records reflect that the Veteran 
worked as a fire fighter from 1997 to 2006.  His last job was 
as a parts specialist for an automobile company from February 
2007 to February 2008.  In this case, the Veteran has 
completed four years of high school.

Service connection is currently in effect for a total left 
knee replacement, rated as 60 percent disabling; a depressive 
disorder, rated as 30 percent disabling; traumatic arthritis 
of the right knee with history of chondromalacia, rated as 20 
percent disabling; and bilateral plantar fasciitis, rated as 
10 percent disabling.  The combined rating is 90 percent, and 
clearly meets the minimum percentage requirement for TDIU 
under 38 C.F.R. § 4.16(a).  

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

While an April 2008 VA examiner opined that neither the 
Veteran's service-connected knee disabilities nor his feet 
disabilities would make him unemployable, there is no opinion 
of record regarding the Veteran's ability to retain or 
maintain any gainful employment that takes into account all 
of his service-connected disabilities-including a depressive 
disorder.
  
Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected depressive disorder.  
All appropriate tests should be 
conducted.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, 
and the examination report should note 
review of the file.  

All pertinent findings shown on 
evaluation should be noted in the 
examination report.  In addition, the 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's 
depressive disorder, and an explanation 
of the meaning of the score.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
depressive disorder from those of other 
psychiatric conditions.  However, if it 
is not medically possible to do so, the 
examiner should clearly so state, and 
indicate that the findings are with 
respect to the Veteran's overall 
psychiatric impairment. 

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to obtain an 
opinion as to the impact of the service-
connected disabilities on the Veteran's 
ability to work.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should note review 
of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
total left knee replacement, a depressive 
disorder, traumatic arthritis of the 
right knee with history of 
chondromalacia, and bilateral plantar 
fasciitis preclude employment consistent 
with the Veteran's education and 
occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal-taking into consideration all 
applicable rating criteria as well as 
staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).   If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


